 Case 4:20-cr-40060-JPG Document 30 Filed 05/25/21 Page 1 of 2 Page ID #63




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,
                     UCA,                     )
                                              )
                               Plaintiff,     )
                                              )      CRIMINAL NO. 20-40060-001-JPG
               vs.                            )
                                              )
                                              )
EVAN J. CARRIER,                              )
                                              )
                               Defendant.     )
             DEFENDANT'S FULL WAIVER OF READING OF TERMS AND
                 CONDITIONS OF SUPERVISION IN OPEN COURT
                       IN A SENTENCING PROCEEDING

       Defendant, through Counsel, acknowledges that Defendant has reviewed and discussed the


Presentence Report (PSR), including the proposed terms and conditions of supervision


recommended in the PSR. Defendant and Counsel have discussed the explanations of those


conditions and the justifications for them.


       Defendant understands that, because no objections regarding the terms and conditions of


supervision recommended in the PSR have been filed, the Court may impose upon Defendant all


of the terms and conditions of supervision recommended in the PSR which the Court finds to be


appropriate. Defendant understands that the terms and conditions of supervision determined to be


appropriate by the Court will be included in the judgment, and Defendant understands that


Defendant will be required to follow the terms and conditions of supervision while on supervision.


       Defendant is aware that, during the sentencing hearing, the Court will read to Defendant


all of the terms and conditions of supervision that the Court is imposing if Defendant requests.


Defendant has had adequate time to discuss the terms and conditions of supervision with Counsel


and waives reading of the terms and conditions of supervision.
 Case 4:20-cr-40060-JPG Document 30 Filed 05/25/21 Page 2 of 2 Page ID #64




       Defendant has no objection to imposition of the conditions of supervision set forth in the


PSR and Defendant has no objection to the wording of the conditions. Defendant agrees that the


PSR sets forth adequate explanation for the necessity of the conditions, and Defendant understands


the conditions.


       Defendant signs this waiver freely and voluntarily, and no threats, force or coercion have


been used to cause Defendant to sign this waiver.




                                                     Defendant


                                                            5/Pi/U
                                                     Date




                                                      lefense Counsel /


                                                             ^l^(//^f
                                                     Date
